 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                              Case No. 1:15-cv-01903-DAD-JDP (PC)
12                         Plaintiff,
                                                          ORDER GRANTING IN PART
13            v.                                          PLAINTIFF’S MOTION FOR COUNSEL
14    JOHNATHAN AKANNO and
      JENNIFER PALOMINO,
15                                                        ECF No. 79
                           Defendants.
16

17          Plaintiff Roderick William Lear, a state prisoner, proceeds without counsel in this civil

18   rights action brought under 42 U.S.C. § 1983. Plaintiff filed a motion to appoint counsel on

19   October 19, 2018. ECF No. 79. The court finds that the recruitment of counsel for plaintiff is

20   appropriate for the limited purpose of assisting plaintiff prepare for and participate in a settlement

21   conference and will partially grant plaintiff’s motion. Attorney Jack Duran, Jr. has been selected

22   from the Court’s Pro Bono Attorney Panel to represent plaintiff for this limited purpose and has

23   agreed to represent plaintiff. Court staff will schedule a settlement conference in consultation

24   with the parties.

25          Order

26          1. Plaintiff’s motion for counsel, ECF No. 79, is granted in part.

27          2. Attorney Jack Duran, Jr. will represent plaintiff for the limited purpose of assisting

28                 plaintiff with preparing for and participating in a settlement conference.

                                                          1
 1

 2            3. Attorney Jack Duran, Jr.’s representation will terminate fifteen days after completion

 3               of the settlement conference, or any continuation of the settlement conference.

 4            4. Attorney Jack Duran, Jr. may move to withdraw representation upon showing of good

 5               cause.

 6            5. Recruited counsel must notify Sujean Park at (916) 930-4278, or via email at

 7               spark@caed.uscourts.gov if he has any questions related to this limited purpose

 8               recruitment.

 9            6. The Clerk of the Court is directed to serve a copy of this order upon Jack Duran, Jr.,

10               Duran Law Office, 4010 Foothills Blvd., Suite 103, Roseville, CA 95747.

11
     IT IS SO ORDERED.
12

13
     Dated:      March 14, 2019
14                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                        2
